COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00494-CV


SAMUEL KADYEBO                                                     APPELLANT

                                       V.

CJ HERITAGE APTS.                                                   APPELLEE


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered appellant's “Appellant's Motion To Dismiss Appeal

With Prejudice.” It is the court=s opinion that the motion should be granted. We

deny “Appellee’s Motion To Dismiss Appellant’s Appeal” as moot.

      We dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: May 31, 2012


      1
      See Tex. R. App. P. 47.4.